Citation Nr: 1515471	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for chronic residual disability of a neck injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appealed, and in July 2012, and April 2013, the Board remanded the claims for additional development.  In February 21014, the Board denied the claims.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision.  That same month, the Court issued an Order vacating the February 2014 Board decision.  

In February 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to his service.  The Veteran argues that he has PTSD due to mistreatment by his drill instructor, and/or as the result of a beating from his sergeant during duty in a mess hall.  Specifically, he states that in late January or early February of 1961, he and another Marine were beaten by their supervising staff sergeant with either a stick or a baseball bat after requesting to go on liberty.  He further states that he sustained amnesia as a result of this beating, and that he was found by the shore patrol in Long Beach and taken to a hospital aboard a ship.  He has also stated that he was beaten by his drill sergeant on several occasions during boot camp, to include an incident in which he was struck about his head and neck with a pugil stick, in which he sustained head and neck injuries.  He has also asserted that his drill sergeant squeezed his genitals, causing him to become ill and sustain further beating.  See e.g., Veteran's statements, received in March 2010 (VA Form 21-4138), April and June of 2010, Veteran's appeal (VA Form 9), received in September 2010.  

A review of the Joint Motion shows that it was agreed that additional development was required.  Specifically, it was agreed that although the Appeals Management Center (AMC) had requested the Veteran's records from the Memphis VA Medical Center (VAMC) in October 2013, there was no record of a response from this facility, and there had been no follow-up request.  The Joint Motion indicates that attempts to obtain these treatment reports must be continued until such time as it is determined that they do not exist, or are unobtainable.  Citing 38 U.S.C.A. § 5103A (West 2014).  

In addition, the Joint Motion shows that it was agreed that an attempt must be made to obtain the "clinical records" from the Veteran's treatment at the U.S. Naval Hospital at Camp Pendleton, and the U.S. Naval Hospital at "Haven Long Beach."  Citing VA Adjudication Procedure Manual M21-1MR, pt. III, subpt. iii, ch. 2, § B.  In this regard, the Board notes that service treatment records indicate that the latter treatment was provided to the Veteran aboard a hospital ship, the U.S.S. Haven (AH-12), while it was docked at Long Beach.  On remand, an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make as many requests as necessary to all appropriate sources for in-service hospitalization records regarding the Veteran at the U.S. Naval Hospital at Camp Pendleton, and aboard the U.S.S. Haven.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts to locate all identified records must continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

2.  Following the completion of the development outlined in the first paragraph of this remand:

a)  If, and only if, any additional service treatment records are obtained, return the claims file to the physician who provided the November 2013 VA neck opinion (Dr. M.B.) and request a supplemental opinion.  Dr. M.B. must indicate that he has reviewed the claims file, and he is requested to state: Whether the additional evidence obtained and associated with the Veteran's claims file since his November 2013 opinion warrants any change in that opinion?

If the physician who provided the November 2013 VA neck examination (Dr. M.B.) is no longer available, the Veteran should be afforded a new examination.  That examiner should must provide an opinion as whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current neck or cervical spine disorder found was incurred in or caused by the Veteran's active duty service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

b)  If, and only if, any additional service treatment records are obtained, return the claims file to the physician who provided the September 2011 VA psychiatric opinion (Dr. S.R.) and request a supplemental opinion.  Dr. S.R. must indicate that she has reviewed the claims file, and she is requested to state: Whether the additional evidence obtained and associated with the Veteran's claims file since his September 2011 opinion warrants any change in that opinion?

If the physician that conducted the September 2011 VA psychiatric examination (Dr. S.R.) is no longer available, the Veteran should be afforded a new examination.  That examiner should must provide an opinion as whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current acquired psychiatric disorder found was incurred in or caused by the Veteran's active duty service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Then readjudicate the issues on appeal.  If either of the benefits sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case that considers all evidence added to the claims file, and should be afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



